As filed with the Securities and Exchange Commission on December 9, 2015. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-21964 City National Rochdale High Yield Alternative Strategies Fund TEI LLC (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, NY 10022-6837 (Address of principal executive offices) (Zip code) Michael Gozzillo 570 Lexington Avenue New York, NY 10022-6837 (Name and address of agent for service) (800) 245-9888 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2015 Item 1. Reports to Stockholders. City National Rochdale High Yield Alternative Strategies Fund LLC City National Rochdale High Yield Alternative Strategies Fund TEI LLC Semi-Annual Report September 30, 2015 Dear Fellow Shareholders, The City National Rochdale High Yield Alternative Strategies Fund LLC (“Taxable Fund”) and City National Rochdale High Yield Alternative Strategies Fund TEI LLC (“TEI Fund”), (collectively “RHYAS”) seek to diversify clients’ traditional stock and bond only portfolios through inclusion of alternative strategies focusing on the fixed income markets.For the six month period ending September 30, 2015, the Taxable Fund returned -3.07%and the TEI Fund returned -3.10% net of fees and expenses.The benchmark of this strategy comprises a 50% weight in the Barclays U.S. Corporate High Yield and a 50% weight in the Credit Suisse Leveraged Loan Index.The strategy benchmark returned -2.67% over the previous six months.Year to date ended September 30, 2015, the Taxable Fund returned -1.48% and the TEI Fund returned -1.52% net of fees and expenses, with the benchmark returning -0.43% over the same period. The asset classes the fund has exposure to have been challenged during the current year.A combination of factors led to volatility in the market and our underlying managers.Main factors include, spread widening in high yield markets, outflows in the leveraged loan space, and the impact of energy prices on certain fixed income holdings (Barclays US Corporate High Yield YTD: -2.45%).Similar to global equity markets, global high yield fixed income markets have been slightly negative to flat.Over the long term we expect this strategy to capture an illiquidity premium of 2-3% per year versus the benchmark.From constant communications with underlying managers, the theme seems to be cautious opportunity.Looming uncertainty with Energy related investments are providing buying opportunities in more stable areas of the economy since spreads have widened considerably across the board. Diversification has served us well this year from a downside exposure standpoint, as our mortgage manager and US CLO manager were slightly negative, while the European CLO strategy and distressed managers have outperformed their markets.The net impact on this diversification has not benefitted our clients greatly, but we understand the reason for all the underperformance and currently feel the strategies are well positioned. The investment objective of the Fund is to focus on unique investment opportunities in less liquid Fixed Income instruments, typically unavailable in a mutual fund structure.Specifically, the Fund’s targeted investments include Collateralized Loan Obligations, Residential Mortgage Backed Securities and Distressed Debt/Asset Backed Securities.As we orient the strategy to capture attractive opportunities in yield based asset classes, our focus is on a limited set of managers who target greater risk adjusted returns through unique opportunities.We believe the strategy can complement an existing portfolio in one of two ways: first, as a fixed income replacement providing higher return from yields than traditional fixed income with commensurately higher volatility, and second, as a supplement to a portion of an equity allocation with similar volatility expectations.The Fund can serve as a risk stabilizer (reducing overall equity exposure) or a return enhancer (reducing overall fixed income exposure), while providing greater asset class diversification in either instance. 570 Lexington Ave. New York, NY 10022-6937 | (T) 212-702-3500 | www.cnr.com Outlook The U.S. economy remains on a positive track, with modest but steady growth continuing through year end.Underlying economic fundamentals remain strong and we continue to see sentiment oscillate between pessimism and optimism.The swings in sentiment are understandable, considering underlying U.S. trend growth has been frustratingly slow, while quarterly GDP has been particularly volatile.Yet, through all the ups and downs, the U.S. economy has proven to be relatively durable, especially in the face of ongoing global headwinds. The Federal Reserve is expected to begin raising short term interest rates in December 2015 or early 2016, and has been giving the market plenty of notice along the way.We feel the adjustment is already priced in at the long end of most curves.The combination of modest economic growth and low interest rates should keep default rates from rising meaningfully in late 2015-2016.The portfolio has allocated to Europe over the past year, where dislocation has created opportunities in the bank loan market. When rates inevitably do rise, we view this portfolio to be well positioned to adapt.The portfolio consists of Fixed Income based asset classes that are less sensitive to rising rates and more dependent on the macroeconomic landscape.We do believe there will continue to be bouts of volatility in the High Yield market over the next 12 months, and we see the managers taking advantage of this potential volatility.For those investors willing to take on the higher risk for higher return, we believe City National Rochdale High Yield Alternative Strategies Fund is an appropriate addition to client portfolios, relative to Core Fixed Income.Again, many of the managers in this strategy have structured the investment to benefit from a rising rate environment through re-investment opportunities, or themes based on valuation of distressed assets. Sincerely, Garrett R. D’Alessandro, CFA, CAIA, AIF® Chief Executive Officer & President City National Rochdale LLC 570 Lexington Ave. New York, NY 10022-6937 | (T) 212-702-3500 | www.cnr.com Important Disclosures The performance returns presented may contain figures estimated by the underlying manager which, if subsequently revised by the underlying manager, may change the returns indicated for the applicable period. The unsubsidized total annual fund operating expense ratio for the City National Rochdale High Yield Alternative Strategies Fund and the City National Rochdale High Yield Alternative Strategies Fund TEI is 2.37%. Cumulative Return at POP (Public Offering Price, reflecting maximum front end sales charge of 2.00%) since inception of July 1, 2007 for the City National Rochdale High Yield Alternative Strategies Fund and the City National Rochdale High Yield Alternative Strategies Fund TEI is -2.08% and -3.00%, respectively. Performance quoted represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. The most recent month-end performance can be obtained by calling 800-245-9888. An investor should consider carefully the Funds’ investment objectives, risks, charges, and expenses. The prospectus contains this and other important information about the investment company, and it may be obtained by calling 800-245-9888. Please read it carefully before investing. RIM Securities LLC, the affiliated broker dealer for City National Rochdale LLC, 570 Lexington Avenue, New York, NY 10022. The views expressed herein represent the opinions of City National Rochdale LLC and are subject to change without notice at anytime. This information should not in any way be construed to be investment, financial, tax, or legal advice or other professional advice or service, and should not be relied on in making any investment or other decisions. Hedge fund investments are speculative and may entail substantial risks. Investing in small and medium-size companies may carry additional risks such as limited liquidity and increased volatility. Investing in international companies carries risks such as currency fluctuation, interest rate fluctuation, and economic and political instability.Short sales may increase volatility and potential for loss. As with all investments, there is no guarantee that investment objectives will be met. City National Rochdale LLC, its affiliated companies, or their respective shareholders, directors, officers and/or employees may have long or short positions in the securities discussed herein. 570 Lexington Ave. New York, NY 10022-6937 | (T) 212-702-3500 | www.cnr.com City National Rochdale High Yield Alternative Strategies Fund TEI LLC and Subsidiary Consolidated Financial Statements September 30, 2015 City National Rochdale High Yield Alternative Strategies Fund TEI LLC and Subsidiary Consolidated Financial Statements Septemeber 30, 2015 TABLE OF CONTENTS City National Rochdale High Yield Alternative Strategies Fund TEI LLC Page and Subsidiary Consolidated Financial Statements Statement of Assets, Liabilities and Members' Capital 2 Statement of Operations 3 Statements of Changes in Members' Capital 4 Statement of Cash Flows 5 Notes to Consolidated Financial Statements 6 - 12 Financial Highlights 13 City National Rochdale High Yield Alternative Strategies Master Fund LLC Page Financial Statements Statement of Assets, Liabilities and Members' Capital 2 Statement of Operations 3 Statements of Changes in Members' Capital 4 Statement of Cash Flows 5 Schedule of Investments 6 - 7 Strategy Allocation Breakdown 8 Notes to Financial Statements 9 - 18 Financial Highlights 19 Approval of Investment Management Agreement Additional Information City National Rochdale High Yield Alternative Strategies Fund TEI LLC and Subsidiary Consolidated Statement of Assets, Liabilities and Members' Capital September 30, 2015 (Unaudited) ASSETS Investment in City National Rochdale High Yield Alternative Strategies Master Fund LLC $ Prepaid expenses Receivable from Adviser Total Assets LIABILITIES AND MEMBERS' CAPITAL Liabilities Professional fees payable Investor servicing fees payable Incentive fee payable Accrued expenses and other liabilities Total Liabilities Total Members' Capital $ The accompanying notes are an integral part of these financial statements 2 City National Rochdale High Yield Alternative Strategies Fund TEI LLC and Subsidiary Consolidated Statement of Operations Six Months Ended September 30, 2015 (Unaudited) NET INVESTMENT LOSS ALLOCATED FROM CITY NATIONAL ROCHDALE HIGH YIELD ALTERNATIVE STRATEGIES MASTER FUND LLC Interest income $
